FILED
                                                             MAR 23 2016
 1                          NOT FOR PUBLICATION
                                                         SUSAN M. SPRAUL, CLERK
 2                                                         U.S. BKCY. APP. PANEL
                                                           OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )       BAP No.    CC-15-1258-FTaKu
                                   )
 6   CYNTHIA CYNKO ZIPSER,         )       Bk. No.    14-12827-PC
                                   )
 7                  Debtor.        )
     _____________________________ )
 8                                 )
     CYNTHIA CYNKO ZIPSER,         )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )       MEMORANDUM*
11                                 )
     OCWEN LOAN SERVICING, LLC,    )
12                                 )
                    Appellee.      )
13   ______________________________)
14                  Argued and Submitted on February 19, 2016
                             at Pasadena, California
15
                             Filed – March 23, 2016
16
              Appeal from the United States Bankruptcy Court
17                for the Central District of California
18        Honorable Peter H. Carroll, Bankruptcy Judge, Presiding
19
     Appearances:      Steven J. Krause of Ananda & Krause, APLC argued
20                     for Appellant Cynthia Cynko Zipser; Leslie Marie
                       Klott of Law Offices of Les Zieve argued for
21                     Appellee Ocwen Loan Servicing, LLC.
22
     Before: FARIS, TAYLOR, and KURTZ, Bankruptcy Judges.
23
24
25
26        *
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have, see Fed. R. App. P. 32.1, it has no precedential value, see
28   9th Cir. BAP Rule 8024-1.
 1                             INTRODUCTION
 2        Appellant/chapter 131 debtor Cynthia Cynko Zipser appeals
 3   from the bankruptcy court’s order overruling her objection to
 4   Appellee Ocwen Loan Servicing, LLC’s claim.   The bankruptcy court
 5   determined that Ocwen, as the person in possession of a note
 6   endorsed in blank, was a person entitled to enforce the note.
 7   Ms. Zipser fails to identify any reversible error.   Accordingly,
 8   we AFFIRM.
 9                          FACTUAL BACKGROUND2
10        The facts are not in dispute.   (In fact, in their respective
11   briefs, both Ms. Zipser and Ocwen copied virtually verbatim the
12   recitation of facts from the bankruptcy court’s Memorandum
13   Decision.)
14        In 2004, Countrywide Bank, a Division of Treasury Bank, N.A.
15   (“Countrywide”) lent $639,920.00 to Ms. Zipser and Daniel Zipser.
16   The Zipsers executed an adjustable rate note (the “Note”) and a
17   deed of trust (the “Deed of Trust”) encumbering the Zipsers’ real
18   property located in Thousand Oaks, California (the “Subject
19   Property”).
20
21        1
            Unless specified otherwise, all chapter and section
22   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all
     “Rule” references are to the Federal Rules of Bankruptcy
23   Procedure, Rules 1001-9037, and all “Civil Rule” references are
     to the Federal Rules of Civil Procedure, Rules 1-86.
24
          2
            Ms. Zipser presents us with a deficient record that is
25   just thirteen-pages long and includes only the court’s memorandum
26   decision, order, and a copy of the last page of the Note with the
     blank endorsement. We have exercised our discretion to review
27   the bankruptcy court’s docket, as appropriate. See Woods &
     Erickson, LLP v. Leonard (In re AVI, Inc.), 389 B.R. 721, 725 n.2
28   (9th Cir. BAP 2008).

                                     2
 1        The Note was endorsed in blank by Treasury Bank, N.A. and
 2   transferred to Ocwen Loan Servicing, LLC, as servicer for
 3   Christiana Trust, a division of Wilmington Savings Fund Society,
 4   FSB, not in its individual capacity but as Trustee of ARLP
 5   Trust 3 (“Christiana Trust”).   Ocwen represents that, on behalf
 6   of Christiana Trust, it is in actual and physical possession of
 7   the Note and that Christiana Trust is the noteholder and
 8   beneficiary under the Deed of Trust.
 9        On November 15, 2010, the Zipsers filed for chapter 7
10   bankruptcy.   The Zipsers disclosed that they owned the Subject
11   Property valued at $636,600 and encumbered by two liens totaling
12   $756,831.   The Zipsers received their discharge on December 21,
13   2011, and the case was closed on November 18, 2013.
14        On December 30, 2014, Ms. Zipser filed a chapter 13 petition
15   in the bankruptcy case from which this appeal arises.   She stated
16   that she owned a community interest in the Subject Property
17   valued at “$0.00” and that secured claims encumbered the Subject
18   Property for “$0.00.”   She did not identify any creditor holding
19   a lien against the Subject Property.3   She identified Ocwen as a
20   creditor with the notation “Notice Only.”
21        Ms. Zipser’s proposed chapter 13 plan did not provide for
22   the payment of any secured claim except for a claim held by
23   JP Morgan Chase.   The court confirmed the plan on March 19, 2015.
24        On May 11, 2015, Ocwen filed Claim #3 for $829,418.23
25
26        3
            Ms. Zipser listed Countrywide as the holder of an
27   unsecured nonpriority claim in the amount of “$0.00.” She
     included a notation identifying the Subject Property and stating
28   “Discharged - $639,920.00.”

                                      3
 1   secured by the Deed of Trust on the Subject Property.    Ocwen
 2   represented that it services the underlying mortgage loan on the
 3   Subject Property for Christiana Trust.    It stated that Christiana
 4   Trust “directly or through an agent has possession of the
 5   promissory note and the promissory note is either made payable to
 6   [Christiana Trust] or has been duly endorsed.”
 7        Ms. Zipser filed an objection to Ocwen’s Claim #3
 8   (“Objection”).    She stated that Ocwen is asserting a “fraudulent
 9   and invalid claim” at “the eleventh hour.”    Essentially, she
10   argued that Ocwen had failed to show that it was the proper
11   holder of the Note, because it could not track the physical
12   transfer between Countrywide, Bank of America, and Ocwen and
13   because a note endorsed in blank does not provide the possessor
14   with a right to enforce it.    Ms. Zipser relied upon Veal v.
15   American Home Mortgage Services, Inc. (In re Veal), 450 B.R. 897
16   (9th Cir. BAP 2011), and Kemp v. Countrywide Home Loans, Inc.
17   (In re Kemp), 440 B.R. 624 (Bankr. D.N.J. 2010).
18        Ocwen filed a written opposition to the Objection.    In
19   summary, it argued that, as the holder of the Note that is
20   endorsed in blank, it is entitled to foreclose on the Subject
21   Property.    Javier Rivera, a Contract Management Coordinator of
22   Ocwen, attested that “Ocwen as the duly authorized and acting
23   loan servicing agent on behalf of [Christiana Trust] has actual
24   and physical possession of the Note.”
25        The court heard this matter on July 23, 2015 and
26   subsequently issued its Memorandum Decision overruling the
27   Objection.    The court held that Ocwen had met its burden of proof
28   with respect to Claim #3.    The court also held that, as a

                                       4
 1   servicing agent for Christiana Trust and the party with actual
 2   and physical possession of the Note, endorsed in blank and
 3   secured by the Deed of Trust, “Ocwen had standing to file Claim
 4   # 3 . . . .”
 5        Ultimately, the court held that “Ocwen’s Claim # 3
 6   establishes a valid secured claim.     Ocwen is entitled to enforce
 7   the Note under the UCC and California law.    Ocwen possesses the
 8   right to foreclose. . . .   Debtor has not offered any evidence to
 9   the contrary . . . .”
10        The court thus overruled the Objection.    Ms. Zipser timely
11   appealed.
12                               JURISDICTION
13        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
14   §§ 1334, 157(b)(1), and 157(b)(2)(A) and (B).    We have
15   jurisdiction under 28 U.S.C. § 158.
16                                  ISSUE
17        Whether the bankruptcy court erred in overruling
18   Ms. Zipser’s objection to Ocwen’s Claim #3.
19                           STANDARD OF REVIEW
20        Standing is a legal issue that we review de novo.
21   Wedges/Ledges of Cal., Inc. v. City of Phoenix, 24 F.3d 56, 61
22   (9th Cir. 1994); Kronemyer v. Am. Contractors Indem. Co.
23   (In re Kronemyer), 405 B.R. 915, 919 (9th Cir. BAP 2009).
24        We review “the bankruptcy court’s interpretation of the
25   Bankruptcy Code de novo and its factual findings for clear
26   error[.]”   Hedlund v. Educ. Res. Inst. Inc., 718 F.3d 848, 854
27   (9th Cir. 2013) (quoting Miller v. Cardinale (In re DeVille),
28   361 F.3d 539, 547 (9th Cir. 2004)).

                                      5
 1                                DISCUSSION
 2   A.   The bankruptcy court did not err in overruling Ms. Zipser’s
          Objection to Ocwen’s Claim #3.
 3
 4        Ms. Zipser contends Ocwen did not have the right to enforce
 5   the Note, despite its undisputed possession of that Note endorsed
 6   in blank.   Unpersuaded by her arguments in support of that
 7   contention, we hold that the bankruptcy court did not err in
 8   overruling her Objection.
 9        1.     The bankruptcy court did not err in holding that Ocwen
                 is entitled to enforce the Note.
10
11        Ms. Zipser argues (in multiple iterations) that Ocwen failed
12   to establish that it is the party entitled to enforce the Note.
13   None of these arguments is correct.
14        We have repeatedly held that a possessor of a note endorsed
15   in blank is a party entitled to enforce the note and foreclose on
16   any collateral.   See Zulueta v. Bronitsky (In re Zulueta),
17   No. NC-10-1459-HPaJu, 2011 WL 4485621, at *6 (9th Cir. BAP
18   Aug. 23, 2011), aff’d, 520 F. App’x 558 (9th Cir. 2013) (“A party
19   in physical possession of an endorsed-in-blank note qualifies as
20   a holder of a note under [California law].   Because [the
21   servicer] appeared at the Hearing with possession of the
22   endorsed-in-blank Note, it was a holder of the Note entitled to
23   enforce it.”); see also Allen v. U.S. Bank, N.A. (In re Allen),
24   472 B.R. 559, 565-67 (9th Cir. BAP 2012); In re Veal, 450 B.R. at
25   902, 910-11.
26        In the present case, the bankruptcy court determined that
27   Ocwen had actual and physical possession of the Note, endorsed in
28   blank and secured by a deed of trust lien.   The court held that,

                                       6
 1   “[a]s the entity in actual possession of the Note endorsed in
 2   blank and beneficiary under the Deed of Trust securing the Note,
 3   Ocwen had standing to file Claim # 3 on May 11, 2015.”
 4        Ms. Zipser emphasizes Ocwen’s failure to demonstrate an
 5   unbroken chain of possession of the Note and argues that this
 6   failure renders its claim unenforceable.    As we have previously
 7   held, the possessor of a note endorsed in blank is entitled to
 8   enforce it under California Commercial Code § 3205(b).    There is
 9   no requirement that the holder of a note endorsed in blank must
10   additionally prove that it properly came into possession of the
11   note.    As the holder of the Note endorsed in blank, Ocwen was
12   entitled to enforce the Note and had standing to assert Claim #3.
13   The bankruptcy court did not err.4
14        In fact, the UCC makes clear that the holder of a note
15   includes anyone in possession of a note, even if he came by it
16
17        4
            Ms. Zipser also fails to offer any admissible evidence of
     any problem with the various assignments of the Note. She
18   insists that she provided the bankruptcy court with the
19   fifty-page declaration of a Countrywide executive, which
     allegedly proves that it was Countrywide’s policy to retain
20   possession of the notes at the time of sale. However, she does
     not provide a copy of the declaration in her excerpts of record,
21   and we could not locate the declaration in the bankruptcy court’s
     docket.
22
23        The Kemp decision, attached to the Objection, references a
     Countrywide officer’s declaration concerning its lending
24   practices in that case. See In re Kemp, 440 B.R. at 628-29.
     Ms. Zipser cannot rely on a summary of that declaration as
25   evidence in the present case.
26
          In any event, Ocwen has provided declaration testimony that
27   it is in actual and physical possession of the Note in question.
     Ms. Zipser has failed to rebut that evidence and satisfy her
28   burden of proof.

                                       7
 1   through involuntary transfer:
 2        Negotiation always requires a change in possession of
          the instrument because nobody can be a holder without
 3        possessing the instrument, either directly or through
          an agent. But in some cases the transfer of
 4        possession is involuntary and in some cases the person
          transferring possession is not a holder. . . .
 5        [N]egotiation can occur by an involuntary transfer of
          possession. For example, if an instrument is payable
 6        to bearer and it is stolen by Thief or is found by
          Finder, Thief or Finder becomes the holder of the
 7        instrument when possession is obtained. In this case
          there is an involuntary transfer of possession that
 8        results in negotiation to Thief or Finder.
 9   Cal. Com. Code § 3201 cmt. 1 (emphasis added).   Thus, Ms. Zipser
10   is patently incorrect that a holder must prove an unbroken chain
11   of custody as a prerequisite to enforcing a note.
12         Ms. Zipser relies on Rivera v. Deutsche Bank National Trust
13   Co. (In re Rivera), BAP No. NC-13-1615-KuPaJu, 2014 WL 6675693
14   (9th Cir. BAP Nov. 24, 2014), for the proposition that a
15   claimant’s failure to prove the chain of possession deprives it
16   of a right to assert a claim.   But Rivera was decided in a
17   different factual and procedural context.    In Rivera, the debtor
18   filed a complaint alleging specific facts indicating that the
19   endorsement on a note was a sham and void.   The defendants filed
20   a motion to dismiss under Civil Rule 12.    Noting that “[w]e must
21   accept the truth of the Riveras’ well-pled allegations indicating
22   that the . . . endorsement on the note was a sham and, more
23   generally, that neither [the secured creditor nor the servicer]
24   ever obtained any valid interest in the Riveras’ note or the loan
25   repayment rights evidenced by that note,” id. at *7, we held that
26   the bankruptcy court erred in dismissing some of the claims
27   stated in the complaint.   In this case, the pleading standards of
28   Civil Rule 12 do not apply; instead, on an objection to a claim,

                                      8
 1   Ms. Zipser had the burden of offering evidence that the blank
 2   endorsement is a sham or void.    The bankruptcy court was not
 3   required to accept Ms. Zipser’s bald allegations as true.     We
 4   discern no error in the bankruptcy court’s conclusion that the
 5   endorsement and assignment are valid.
 6        Similarly, Ms. Zipser misconstrues our holding in Veal.       We
 7   held in Veal that neither the bank nor its servicer had standing
 8   to enforce the note because they did not produce the original
 9   note or the relevant endorsement and did not prove that they had
10   possession of the note.    See In re Veal, 450 B.R. at 917-18, 921.
11   Contrary to Ms. Zipser’s assertion, Veal does not stand for the
12   propostion that, under California law, a possessor of a note
13   endorsed in blank must always prove an unbroken chain of
14   transfers.    As such, Veal does not aid Ms. Zipser’s case.
15        Kemp is also inapposite.    In that case, the court held that
16   the bank lacked authority to enforce the note, because (1) the
17   bank did not have and never had possession of the note, and
18   (2) there was no proper endorsement of the note.    See In re Kemp,
19   440 B.R. at 630.    We are not presented with the same situation in
20   this case.    Accordingly, Kemp is not relevant to our analysis.
21        Furthermore, Ms. Zipser failed to offer evidence of any
22   defect in the endorsement.    She complains that the court did not
23   require Ocwen “to authenticate the original Note endorsement
24   . . . .”    But negotiated instruments are presumed authentic under
25   California law.5    Similarly, under Rule 902(9) of the Federal
26
          5
27            Section 3308(a) of the California Commercial Code states:

28                                                        (continued...)

                                       9
 1   Rules of Evidence, the Note is self-authenticating and does not
 2   require extrinsic evidence to prove its authenticity.6
 3   Ms. Zipser has not put forth any evidence disputing the
 4   authenticity or validity of the endorsement.    As such, it is
 5   undisputed that the endorsement is valid.
 6        Ms. Zipser’s only argument against the validity of the
 7   endorsement is that “[t]he original Note was payable to
 8   ‘Countrywide Bank, A DIVISION of Treasury Bank, N.A.’    A division
 9   is not a legal entity in California and therefore Countrywide
10
11        5
           (...continued)
12        In an action with respect to an instrument, the
          authenticity of, and authority to make, each signature
13        on the instrument is admitted unless specifically
          denied in the pleadings. If the validity of a
14        signature is denied in the pleadings, the burden of
15        establishing validity is on the person claiming
          validity, but the signature is presumed to be authentic
16        and authorized unless the action is to enforce the
          liability of the purported signer and the signer is
17        dead or incompetent at the time of trial of the issue
          of validity of the signature.
18
19   Cal. Com. Code § 3308(a).
          6
20            Federal Rule of Evidence 902(9) provides, in relevant
     part:
21
          The following items of evidence are
22
          self-authenticating; they require no extrinsic evidence
23        of authenticity in order to be admitted:

24               . . .
25               (9) Commercial Paper and Related Documents.
26               Commercial paper, a signature on it, and related
                 documents, to the extent allowed by general
27               commercial law.

28   Fed. R. Evid. 902(9).

                                      10
 1   Bank and Treasury Bank N.A. were the same payee.”    This does not
 2   invalidate the endorsement.    Treasury Bank signed the blank
 3   endorsement.    Even if Countrywide Bank was not a separate entity
 4   from Treasury Bank, Treasury Bank was an entity that could sign
 5   the endorsement.    Accordingly, Ms. Zipser has failed to establish
 6   that the endorsement is void.7
 7        Thus, as the holder of the Note, Ocwen is entitled to
 8   enforce it.    The bankruptcy court did not err in overruling
 9   Ms. Zipser’s Objection.
10        2.     The bankruptcy court did not improperly shift the
                 burdens of proof between Ms. Zipser and Ocwen.
11
12        Ms. Zipser also argues in various ways that the bankruptcy
13   court improperly shifted the burden of proof to her, even though
14   Ocwen did not meet its initial burden.
15        As the bankruptcy court correctly stated, a proof of claim
16   is deemed allowed unless a party in interest objects.    See
17   § 502(a).   If a creditor properly files a proof of claim, the
18
19        7
            Ms. Zipser contended at oral argument that, because she
20   received a letter from Bank of America and a credit report
     stating that the loan had been paid off, the Note is in dispute.
21   Because Ms. Zipser did not make this argument in her appellate
     briefs and did not include the relevant documents in her meager
22
     excerpts of record, she has waived this argument.
23
          Even if Ms. Zipser had preserved the argument, it would not
24   help her case, because it rests on a mischaracterization of the
     documents. The letter does not say that the Note was paid off;
25   rather, it acknowledges that the debt was discharged in
26   Ms. Zipser’s chapter 7 case. The credit report (which is
     inadmissible hearsay) says that the “terms” of the loan are
27   “PAID,” but also says “DEBT INCLUDED IN OR DISCHARGED THRU
     BK . . . .” Thus, neither document suggests any problem with the
28   Note or the endorsement.

                                      11
 1   burden shifts to the objecting party to present evidence to
 2   overcome the prima facie case.    The objector must come forward
 3   with evidence or “facts tending to defeat the claim by probative
 4   force equal to that of the allegations of the proofs of claim
 5   themselves.”   Lundell v. Anchor Constr. Specialists, Inc.,
 6   223 F.3d 1035, 1039 (9th Cir. 2000).    If the objector produces
 7   sufficient evidence, then the burden reverts to the claimant to
 8   prove the validity of the claim by a preponderance of evidence.
 9   Id.
10         Ms. Zipser concedes that, “[a]bsent an objection, a proof of
11   claim constitutes prima facie evidence where it adheres to the
12   requirements of Rule 3001.”    Her only argument appears to be
13   that, because Ocwen did not establish that it is a “person
14   entitled to enforce the Note,” the court should not have shifted
15   the burden to her.
16         The bankruptcy court correctly stated the parties’
17   respective burdens of proof.    As discussed above, the bankruptcy
18   court properly held that Ocwen had established a valid secured
19   claim.   The burden then shifted to Ms. Zipser, who failed to
20   provide sufficient evidence to rebut Claim #3.    Accordingly,
21   because Ms. Zipser could not come forward with “facts tending to
22   defeat the claim[,]” see id., the court held that Ocwen had
23   stated a valid claim.   We find no error in the court’s holding.
24   B.    The bankruptcy court did not err in not holding an
           evidentiary hearing on the Objection.
25
26         Second, Ms. Zipser argues that the bankruptcy court erred in
27   not holding an evidentiary hearing on Ocwen’s right to enforce
28   the Note.   Although Ms. Zipser identifies this issue as one of

                                      12
 1   her primary issues on appeal, she does not identify where in the
 2   record she requested the evidentiary hearing.    She only asserts
 3   in her opening brief that “Debtor requested an Evidentiary
 4   Hearing[,]” but does not provide any citation to the record.     We
 5   have independently reviewed the bankruptcy court’s docket, and we
 6   found no such request.    Because Ms. Zipser elected not to provide
 7   the Panel with a copy of the hearing transcript, we cannot
 8   determine whether she made an oral request.
 9        In her reply brief, Ms. Zipser argues for the first time
10   that her bankruptcy counsel, Mr. Steven J. Krause, called the
11   court prior to the hearing on the Objection and spoke with a
12   clerk in the judge’s chambers to request an evidentiary hearing.
13   He says that the clerk said that he would place a note in the
14   file.
15        We are unpersuaded by this late argument.    First,
16   Mr. Krause’s request to the clerk is not in the record (and the
17   clerk’s statement is hearsay), and Ms. Zipser cannot introduce
18   new evidence to augment the record on appeal.    See Graves v.
19   Myrvang (In re Myrvang), 232 F.3d 1116, 1119 n.1 (9th Cir. 2000)
20   (Except in rare cases where “the interests of justice demand it,
21   an appellate court will not consider evidence not presented to
22   the trial court[.]” (citations and internal quotation marks
23   omitted)).    Second, even accepting Mr. Krause’s statement as
24   true, an ex parte communication with the court’s staff is not a
25   proper way to request an evidentiary hearing.
26        Furthermore, even if Ms. Zipser had properly preserved this
27   error on appeal, the bankruptcy court did not abuse its
28   discretion.    Ms. Zipser does not explain what evidence she would

                                      13
 1   have offered at an evidentiary hearing and how it might have
 2   altered the outcome.   Ms. Zipser presents absolutely no authority
 3   requiring the bankruptcy court to hold an evidentiary hearing
 4   based on the facts of this case.
 5        As such, we do not find any reversible error in the
 6   bankruptcy court’s decision to not hold an evidentiary hearing.
 7   C.   The Panel will not consider Ms. Zipser’s final two points,
          which are not supported by any cogent argument.
 8
 9        Finally, two of Ms. Zipser’s arguments (that the court erred
10   when it sustained Ocwen’s objections to the Zipsers’ direct
11   testimony and that the court erred by overruling Ms. Zipser’s
12   objection to Ocwen’s proof of claim) are each nothing more than a
13   heading and a one-sentence statement of law.   Ms. Zipser does not
14   offer any reasoned argument as to the supposed errors, nor does
15   she identify where the errors are found in the record.
16        As a general rule, a party’s brief “must make specific
17   references to the relevant portions of the record.   Opposing
18   parties and the court are not obliged to search the entire
19   record, unaided, for error.”   Tevis v. Wilke, Fleury, Hoffelt,
20   Gould & Birney, LLP (In re Tevis), 347 B.R. 679, 686 (9th Cir.
21   BAP 2006) (internal citations omitted).   Moreover, we “will not
22   consider a matter on appeal that is not specifically and
23   distinctly argued in [an] appellant’s opening brief.   Id. at 690
24   (citing Affordable Housing Dev. Corp. v. Fresno, 433 F.3d 1182,
25   1193 (9th Cir. 2006); Price v. Lehtinen (In re Lehtinen),
26   332 B.R. 404, 410 (9th Cir. BAP 2005)).
27        Ms. Zipser’s final two arguments are neither “specifically
28   and distinctly argued” nor do they “make specific references to

                                     14
 1   the relevant portions of the record.”    Moreover, Ms. Zipser’s
 2   decision to not provide us with a copy of the hearing transcript
 3   deprives us of the opportunity to review the court’s alleged
 4   error in sustaining Ocwen’s objection to direct testimony.    As
 5   such, we will not consider these points of alleged error.
 6                               CONCLUSION
 7        For the reasons set forth above, we conclude that the
 8   bankruptcy court did not err in overruling Ms. Zipser’s Objection
 9   to Claim #3.   Accordingly, we AFFIRM.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     15